DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-4, 6, 9, 10, and 12-24 are pending.
Claims 18-20 remain withdrawn from consideration as being directed to a non-elected invention.
Claims 1-4, 6, 9, 10, 12-17, and 21-24 are presented for examination.
Claims 1-4, 6, 9, 10, 12-17, 23, and 24 are rejected.
Claims 21 and 22 are objected to.

Response to Amendment
Applicant’s arguments with respect to the rejection of now amended Claim 23 under 35 U.S.C. 112(a) as lacking proper written description support have been fully considered and, in view of the amendments to the claims presented concurrently with the arguments, are persuasive.  The rejection of Claim 23 has been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 9, 10, 12-17, and 23-25 stand rejected under 35 U.S.C. 103 as being unpatentable over Stampfl (Sibylle Stampfl, et al, Biocompatibility and Recanalization Characteristics of Hydrogel Microspheres with Polyzene-F as Polymer Coating, 31 Cardiovasc. Intervent. Radiol. 799 (2008), in view of O’Gara (U.S. 8,246,998).
See “Example 1” and “Example 2.”
Stampfl describes embolic agents, specifically hydrolyzed PMMA hydrogel microspheres coated with poly[bis(trifluroethoxy)phosphazene] polymer known as POLYZENE-F having an average particle size within the range of 300-600 microns.  (Pg. 799-800).

O’Gara also describes injectable polymeric particles for us in embolization procedures, including crosslinked acrylic hydrogel particles.  (Col.1, L.15-24; 37-46; Col.6, L.23-27).  O’Gara indicates that these embolic hydrogel microspheres having particle sizes in the range of, for example, 250-750 microns (Col.6, L.3-8), may suitably be provided with any of a variety of therapeutic agents included either on or external to the particles, (Col.6, L.33-37), such as by applying these agents by exposing the particles to a solution containing the agent and then drying the resultant particles under appropriate conditions.  (Col.14, L.53 – Col.15, L.3).  Suitable therapeutic agents for incorporation onto the embolic hydrogel microspheres described therein include chemical ablation agents such as osmotic-stress inducing salts, an osmotic agent according to instant Claim 17 (Col.7, L.15-19), antimetabolites such as folic acid analogs/antagonists (Col.6, L.58-60), which applicants exemplify as a suitable therapeutic agent according to instant Claim 16 (Specification [0051]), and sclerosing agents including the ethanolamine (Col.8, L.1-13), applicants describe as a suitable pH-adjusting agent necessarily addressing the properties required by the amendments to Claims 1 and 6.  O’Gara indicates that the therapeutic agents may suitably be present in the particle compositions in concentrations ranging between 0.1-20% by weight of the overall composition.  (Col.8, L.16-25).  While O’Gara does not specify that the concentration of, for example, ethanolamine, should represent in excess of 90% of the coating provided on such cores, it must be remembered that differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (indicating that were the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.).  Where, as here, O’Gara describes compounds such as ethanolamine applicants describe as a suitable pH adjusting agent as a suitable coating, routine experimentation with ethanolamine and additional coating materials to arrive at the 90% or greater concentration threshold is prima facie obvious.  O’Gara indicates that agents including binding groups, such as supplemental polymers, may be employed to help adhere the therapeutic agents to the microspheres.  (Col.8, L.26-47).
It would have been prima facie obvious to have selected various combinations of ethanolamine, folic acid analogs, and osmotic salts taught as therapeutic agents by the disclosure of O’Gara and applied them, with a binding polymer, to the embolic hydrolyzed PMMA hydrogel microspheres coated with poly[bis(trifluroethoxy)phosphazene] polymer known as POLYZENE-F having an average particle size within the range of 300-600 microns taught by Stampfl.  One having ordinary skill in the art would have been motivated to do so owing to the fact that each of O’Gara and Stampfl describe the use of hydrogel embolic microspheres falling within an overlapping size range as useful for blood vessel embolization.  Selecting each of the active agents from within the O’Gara disclosure amounts to little more than selecting a known material for incorporation into a composition, based on its recognized suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Combining multiple such agents is likewise prima facie obvious, the idea for combining them flows logically from their having been individually taught in the prior art.  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Finally, choosing the hydrolyzed PMMA hydrogel microspheres coated with poly[bis(trifluroethoxy) phosphazene] polymer as the Sinclair.

Response to Arguments
Applicant's arguments filed 22 March 2021 have been fully considered but they are not persuasive.  
Applicants argue the rejection fails to properly take the references as a whole into consideration, namely because as Stampfl fails to discern a distinction in performance between coated and uncoated particles, there is no reason to coat such particles.  Applicants go further, asserting that the Examiner has failed to articulate a rationale as to why a skilled artisan would combine the teachings of Stampfl and O’Gara to arrive at the subject matter encompassed by the instant claims.
Applicants are, again, reminded that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981), see also In re Kotzab, 217 F.3d 1365, 1370 (Fed. Cir. 2000) (indicating that all elements of each prior art reference need not read on the claimed invention, rather, the proper test for obviousness is what the combined teachings would have suggested to a person of ordinary skill in the art).  Art is art, not only for what it expressly teaches, but also for what it Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  As Stampfl establishes that both coated and non-coated microspheres were available at the time of the instant application, this knowledge is available to the skilled artisan.  Furthermore, Applicants assertion that there would be no motivation to select a coated microsphere for modification owing to the absence of a statistically significant difference between coated and uncoated particles, a position the Examiner does not concede, if accurate would nevertheless not serve to contravene the examiner’s conclusion of obviousness.  For example, it is well-established that a known or obvious invention does not become patentable simply because it may have been described as somewhat inferior to some alternative for the same use.  In re Gurley, 27 F.3d 551, 554 (Fed. Cir. 1994).  Indeed, given course of action often has simultaneous advantages and disadvantages, and this does not necessarily obviate motivation to combine.  Medichem, SA v. Rolabo, SL, 437 F.3d 1157, 1165 (Fed. Cir. 2006).  As the absence of a statistically significant improvement obtained with coated microspheres cannot even rise to the level of a disadvantage, the coated microspheres of Stampfl remain available to the skilled artisan for proper combination with alternative equivalents known to be useful for the same purpose.
Applicants are reminded that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1741.  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742.  Here, the examiner has established, relying on 
Applicants’ assertion that the Examiner has not provided a rationale for the combination of Stampfl and O’Gara is contradicted by the record.
Applicants’ sequential consideration of the teachings of each of Stampfl and O’Gara, considered alone, and the repeated assertions that the entirety of the invention claimed is not taught by either, again misapprehends the proper scope of the obviousness analysis.  Applicants are reminded that it is not possible to establish the non-obviousness of an invention rendered obvious by the combined teachings of multiple prior art references by arguing that each of the references relied upon fails to teach the entirety of the invention which has been claimed; the absence of a single anticipatory reference is implied by both the reliance on the combined teachings of multiple references as well as the fact that the rejection being made is one of obviousness under 35 U.S.C. 103(a) rather than any of the subsections of 35 U.S.C. 102.  MPEP § 2145(IV), see In re Keller, 642 F.2d 413, 426 (C.C.P.A. 1981) (citing Application of Young, 403 F.2d 754, 757 (C.C.P.A. 1968 (indicating that "[O]ne cannot show non-obviousness by attacking references individually where ... the rejections are based on combinations of references").  

Claim Objections
Claims 21 and 22 remain objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  while the ethanolamine of O’Gara remains s pH-altering agent within the metes and bounds of the broader manifestations of the instant claims, searches of the art have been unable to identify a rationale for incorporating any of the basic components recited in either of Claims 21 and 22 as a coating on the microsphere compositions otherwise recited by the instant claims.

Conclusion
No Claims are allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862.  The examiner can normally be reached on Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN M BASQUILL/Primary Examiner, Art Unit 1613